“INNER CCA ”

FILED
CHARLOTTE, NC

UNITED STATES DISTRICT COURT FOR THE

 

WESTERN DISTRICT OF NORTH CAROLINA MAY 22 2019
CHARLOTTE DIVISION US DISTRICT CouRT
| WESTERN DISTRICT OF NC

UNITED STATES OF AMERICA ) DOCKETNO.: 3 °)Ger 41-B5C-

) |

v. ) UNDER SEAL

) ORDER TO SEAL THE INDICTMENT
GLENDA TAYLOR-SANDERS )

)

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an order directing that the
Indictment, Motion to Seal and this Order be sealed, to protect the secrecy of the on-going nature
of the investigation in this matter until further order of this court,

IT IS HEREBY ORDERED that the Indictment, Motion to Seal and this Order, be sealed
until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's Office.

[Cer

UNITED STATES MAGISTRATE JUDGE

This the hay of May, 2019.

 

 
